internal_revenue_service number release date index number --------------------------------- ------------------- ---------------------------------------- ----------------------------------------- ------------------------------------------ ------------------------------------------------------------ --- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------------------------------------- - telephone number --------------------- refer reply to cc fip b01 plr-120312-10 date date legend taxpayer ----------------------------------------------------------------------- ------------------------------------------- date date date x l p a b c d e f g ------------------------- ----------------------- ------------------- ------------------------------------------------------------------------------------- --------------------------------------------------------------- ------------------------------ -------------- -------------- --- ------------ -------- -------- -------- plr-120312-10 h i j k l m n o p q r s t year year year year year year year year a -------- ------ ------ ------ ------ --------- --------- --------- ----- ------------------- -------- --------------- --------------- ------- ------- ------- ------- ------- ------- ------- ------- ------- plr-120312-10 b c dear ----------------- ------- ----------- this is in response to your letter dated date and subsequent correspondence requesting rulings that the premium if any paid_by taxpayer as a result of repurchasing the notes as defined below in excess of the adjusted_issue_price of the notes will be deductible as interest in the taxable_year in which the notes are repurchased under sec_1_163-7 of the income_tax regulations and the fees paid_by taxpayer to obtain the consent of note holders to certain amendments to the note indentures constitute payments under the notes that are treated under sec_1_446-2 of the regulations first as payment of accrued but unpaid interest and second as payment of principal facts on date taxpayer completed a business restructuring the dropdown transaction in which it contributed ownership interests in the entities that make up the majority of taxpayer’s x business segments to l p in exchange for i approximately a in cash and ii an additional b limited_partnership units in l p resulting in taxpayer having a c percent interest in l p the cash consideration paid to taxpayer was paid from the net_proceeds of a private_placement of l p ’s senior unsecured notes to institutional investors the sale of l p ’s senior unsecured notes was not targeted to holders of the notes closing the dropdown transaction was conditioned on among other things a tender offer the tender offer to repurchase certain of taxpayer’s senior unsecured notes the notes having closed or being ready to close on terms satisfactory to taxpayer on date taxpayer announced the tender offer and a consent solicitation to obtain the consent of the note holders to certain amendments to the note indentures the consent solicitation described below in the tender offer taxpayer offered to purchase up to d aggregate principal_amount of the following series of fixed-rate notes i e percent notes due year ii f percent notes due year iii g percent notes due year iv h percent notes due year v i percent debentures due year vi j percent notes due year vii k percent notes due year collectively the a indenture notes viii k percent senior notes due year the b indenture notes and ix l percent debentures due year the c indenture notes all of the notes were issued on or after date none of the notes are convertible into equity taxpayer represents that none of the notes were issued with more than a de_minimis amount of original_issue_discount as defined in sec_1273 of the internal_revenue_code and sec_1_1273-1 plr-120312-10 taxpayer offered to purchase the notes at set prices ranging from m to n per o of principal_amount depending on the series of the notes plus accrued interest taxpayer offered to purchase p percent of the notes tendered in the following series the first priority notes i e percent notes due year ii f percent notes due year iii g percent notes due year iv k percent senior notes due year and v l percent debentures due year taxpayer offered to purchase notes tendered from the other series of notes the second priority notes subject_to a cap the second priority tender cap equal to d minus the principal_amount of first priority notes that were accepted for purchase in the tender offer the principal_amount of the second priority notes tendered in the tender offer exceeded the second priority tender cap and taxpayer accordingly accepted for purchase only a pro_rata portion of the tendered second priority notes taxpayer paid cash of approximately q in excess of the adjusted issue prices of the notes that it purchased in the tender offer closing the tender offer and consent solicitation was conditioned on among other things i taxpayer having obtained the required consents to amend the note indentures as described below with respect to the consent solicitation and ii the amendment of the note indentures as described below with respect to the consent solicitation in the consent solicitation taxpayer solicited the consent of holders of a majority of the a indenture notes a majority of the b indenture notes and a majority of the c indenture notes to certain amendments to the indentures for such notes to clarify that certain covenants in the note indentures did not apply to the dropdown transaction although taxpayer believed that the dropdown transaction could have been completed without the amendment of the note indentures it believed it was desirable to eliminate any uncertainty in that regard by amending the note indentures prior to the dropdown transaction a note holder consented to the amendment of the note indentures by tendering its notes in the tender offer taxpayer paid each note holder that tendered notes in the tender offer a consent fee of r for each o of principal_amount of notes that were tendered regardless of whether the notes were purchased due to the second priority tender cap taxpayer paid the consent fees of approximately s with respect to notes that were tendered and purchased in the tender offer and approximately t with respect to second priority notes that were tendered but not purchased due to the second priority tender cap upon receiving the requisite number of holder consents taxpayer executed a supplemental indenture to each series of notes which became effective when taxpayer completed the purchase of the tendered notes in accordance with the tender offer and paid the consent fees taxpayer used the cash consideration it received in the dropdown transaction to complete the tender offer and consent solicitation on date taxpayer represents that the payment of the consent fees and amendments to the note indentures do not constitute significant modifications of the notes under plr-120312-10 sec_1_1001-3 of the regulations and accordingly do not result in a deemed exchange under sec_1001 issue sec_163 provides that there shall be allowed as a deduction all interest_paid or accrued within the taxable_year on indebtedness sec_1_163-7 of the regulations provides that except to the extent disallowed by any other section of the code eg sec_249 or this paragraph c if a debt_instrument is repurchased by the issuer for a price in excess of its adjusted_issue_price as defined in sec_1_1275-1 the excess repurchase premium is deductible as interest for the taxable_year in which the repurchase occurs in the instant case the tender offer resulted in the repurchase of certain notes for cash in excess of the adjusted issue prices of the notes therefore the excess repurchase premium is deductible as interest under sec_1_163-7 in the taxable_year the notes were repurchased in the tender offer moreover as sec_1_163-7 applies in the instant case sec_263 does not affect the deductibility of the repurchase premium see sec_1_263_a_-5 and sec_1_263_a_-4 issue sec_1_1001-3 sets forth as a general_rule that a modification is a significant modification if based on all facts and circumstances the legal rights or obligations that are altered and the degree to which they are altered are economically significant paragraphs e through e of sec_1_1001-3 address specific circumstances in which alterations are considered economically significant sec_1_1001-3 provides that in general a change in the yield of a debt_instrument is a significant modification if the yield computed under sec_1 e iii varies from the annual yield on the unmodified instrument determined as of the date of the modification by more than the greater of a of one percent basis points or b percent of the annual yield of the unmodified instrument dollar_figure x annual yield sec_1_1001-3 provides that the yield computed under sec_1 e iii is the annual yield of a debt_instrument with an issue_price equal to the adjusted_issue_price of the unmodified instrument on the date of the modification increased by any accrued but unpaid interest and decreased by any accrued bond_issuance_premium not yet taken into account and increased or decreased respectively to reflect payments made to the issuer or to the holder as consideration for the modification and payments equal to the payments on the modified debt_instrument from the date of the modification plr-120312-10 sec_1_446-2 provides that subject_to certain exceptions each payment under a loan other than payments of additional interest or similar charges provided with respect to amounts that are not paid when due is treated as a payment of interest to the extent of the accrued and unpaid interest determined under sec_1_446-2 and c as of the date the payment becomes due see also sec_1_1275-2 in the instant case the consent fees were paid to the note holders as consideration for the modification of the note indentures under sec_1 e iii such fees are treated as payments on the notes to determine whether there is a significant change in the yield on the notes as a result of the payment the taxpayer has represented that the payment of the consent fees and amendments to the note indentures did not cause the relevant notes to be significantly modified nonetheless sec_1_1001-3 indicates that payments made as consideration for modifying a debt_instrument should be treated as payments under such debt_instrument see also sec_1_1001-3 example as such sec_1_446-2 applies to determine how the consent fee is treated for federal_income_tax purposes accordingly the consent fees in the instant case are treated first as payments of accrued interest to the extent of any accrued and unpaid interest and second as payments of principal on the notes to the extent the consent fee is treated as a payment of principal such amount will decrease the adjusted_issue_price of the relevant note if the taxpayer repurchases a note for an amount in excess of the adjusted_issue_price of the note on the repurchase date such excess will be repurchase premium and will be deductible as interest in the taxable_year such note is repurchased under sec_1_163-7 moreover as sec_1_446-2 applies in the instant case sec_263 does not affect the treatment of the consent payment see sec_1_263_a_-5 and sec_1_263_a_-4 conclusion sec_1 the amount_paid by taxpayer to the note holders in the tender offer to repurchase notes in excess of the adjusted issue prices of the notes constitutes repurchase premium that is deductible as interest in the taxable_year the relevant notes were repurchased under sec_1_163-7 the consent fees constitute payments under the notes and pursuant to sec_1_446-2 such payments first reduce the amount of any accrued and unpaid interest on the notes on which they are paid and then are treated as a payment of principal on such notes to the extent the consent fee is treated as a payment of principal such amount will decrease the adjusted_issue_price of the relevant note if the taxpayer repurchases such note for an amount in excess of the adjusted_issue_price of the note on the repurchase date such excess will be repurchase premium and will be deductible as interest in the taxable_year such note is repurchased under sec_1 c plr-120312-10 caveats no opinion is expressed about the tax treatment of the proposed transaction under other provisions of the code and regulations or about the tax treatment of conditions existing at the time of or effects resulting from the proposed transactions that are not specifically covered by the above rulings this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent taxpayer should attach a copy of this ruling to each tax_return to which it applies in accordance with the provisions of a power_of_attorney currently on file we are sending a copy of this ruling letter to your authorized representative sincerely diana imholtz___________ diana imholtz branch chief branch office of associate chief_counsel financial institutions products
